ON PETITION FOR REPIEARING
PER CURIAM.
We have heretofore dismissed this appeal on the ground that the decree sought to be reviewed was not appealable. In a petition for rehearing the appellants submit that the holding in McKell v. Jackson, 1933, 107 Fla. 668, 145 So. 418, authorizes the appeal.
*785During the interim since McKell v. Jackson considerable changes have been wrought by statutory revision and the advent of the rules governing trial procedure and appellate review in Florida. In McKell v. Jackson the .appellee moved to dismiss on the ground that the subject order was not ap-pealable. The court allowed the appeal to stand in view of § 4961, C.G.L. of 1927, which was carried over and compiled as Fla.Stat. § 67.02, F.S.A. In 1945 Fla.Stat. § 67.02, F.S.A. was consolidated with Fla. Stat. § 59.02, F.S.A., but § 67.02, as it formerly existed, was subsequently abrogated in the revision of the statutes and the adoption of the rules. Authority for appealing the decree involved in the present case is. not found in Appellate Rule 4.2, 31 F.S.A.1 relating to interlocutory appeals.
Petition denied.
KANNER, Acting C. J., WHITE and SMITH, JJ., concur.

. As it existed in March 1962 when the instant notice of appeal was filed.